NOTICE OF ALLOWABILITY
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment to the claims, filed on June 6, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s submission of replacement drawing figures, filed on June 6, 2022, is acknowledged.
Applicant’s submission of two terminal disclaimers, filed on June 6, 2022, is acknowledged. 
Applicant’s remarks filed on June 6, 2022 in response to the non-final rejection mailed on March 7, 2022 have been fully considered.  

Terminal Disclaimer
The terminal disclaimers filed on June 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,084,236 and 8,728,810 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ethan Fitzpatrick on August 16, 2022.
Please replace the claim set filed on June 6, 2022 with the following re-written claims. 

1-47.	(Cancelled)  

48.	(Currently Amended)  A method of administering a population of modified cells comprising fucosylated
(1) contacting a population of α(2,3)-sialylated CD44-expressing cells in vitro with a purified α-1,3-fucosyltransferase in a physiologically acceptable solution comprising a fucose donor without the input of divalent metal co-factors, thereby forming the population of modified cells comprising fucosylated CD44 structures that bind E-selectin, wherein the purified α-1,3-fucosyltransferase is capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37° C in a physiologically acceptable solution comprising a fucose donor,
(2) administering the population of modified cells to the subject.

49.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is a population of stem cells or a population of differentiated cells.

50.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is a population of hematopoietic stem cells, a population of mesenchymal stem cells, a population of tissue stem/progenitor cells, a population of umbilical cord stem cells, or a population of embryonic stem cells.

51.	(Previously Presented)  The method of claim 48, wherein the population of modified cells binds to one or more of E-selectin and L-selectin.

52.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is a population of lymphocyte or leukocyte cells.

53.	(Previously Presented)  The method of claim 48, wherein the population of modified cells has a viability of at least 80% at 12 hours after the contacting with the α-1,3-fucosyltransferase.

54.	(Previously Presented)  The method of claim 48, wherein the population of modified cells has a viability of at least 80% at 24 hours after the contacting with the α-1,3-fucosyltransferase.

55.	(Previously Presented)  The method of claim 48, wherein the population of modified cells has a viability of at least 90% at 12 hours after the contacting with the α-1,3-fucosyltransferase.

56.	(Previously Presented)  The method of claim 48, wherein the population of modified cells has a viability of at least 90% at 24 hours after the contacting with the α-1,3-fucosyltransferase.

57.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is a population of mesenchymal stem cells.

58.	(Previously Presented)  The method of claim 48, wherein the subject is a human.

59.	(Previously Presented)  The method of claim 48, wherein the subject is a mouse. 

60.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is administered allogeneically or autogeneically. 

61.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is administered intravascularly. 

62.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is administered intravenously. 

63.	(Previously Presented)  The method of claim 48, wherein the population of modified cells is effective to home to sites of one or more of E-selectin and L-selectin expression in the subject.

64.	(Previously Presented) The method of claim 48, wherein the population of modified cells is effective to home to the bone marrow of the subject. 

65.	(Currently Amended)  The method of claim 48, wherein the population of cells is also contacted with a purified sialyltransferase in a physiologically acceptable solution comprising a sialic acid donor without the input of divalent metal co-factors

66.	(Previously Presented)  The method of claim 48, wherein the population of cells comprises CD34– cells. 

67.	(Currently amended)  The method of claim 48, wherein the population of cells comprises+ cells.

Election/Restrictions
The requirements for election of species as set forth in the Office action mailed on January 4, 2022 are withdrawn. In view of the withdrawal of the requirement for an election of species, claims 52 and 67 are rejoined and examined for patentability. Applicant(s) is/are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawing Figures
The objection to drawing figures 5-7 is withdrawn in view of the applicant’s submission of replacement drawing figures.

Claim Objections
The objections to claims 48, 51, 65, and 66 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112, First Paragraph

The scope of enablement and written description rejections of claims 48-51 and 53-66 under 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the applicant’s instant amendment to the claims and the examiner’s amendment as set forth above. 

Claim Rejections – Double Patenting
The rejection of claims 48-51 and 53-66 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21, 28, 29, 34, 36, 41, and 51 of U.S. Patent No. 8,084,236 B2 (cited on the IDS filed on June 28, 2021) in view of Sackstein, R. (US 2003/0040607 A1; cited on the IDS filed on June 28, 2021; hereafter “Sackstein”) is withdrawn in view of the applicant’s submission of a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,084,236.

The rejection of claims 48-51 and 53-66 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14, 15, 19, and 27 of U.S. Patent No. 8,728,810 B2 (cited on the IDS filed on June 28, 2021) in view of Sackstein (supra) is withdrawn in view of the applicant’s submission of a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,728,810.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As amended, claim 48 recites the limitations “contacting a population of α(2,3)-sialylated CD44-expressing cells in vitro with a purified α-1,3-fucosyltransferase…without the input of divalent metal co-factors” and “the population of modified cells has a viability of at least 70% at 24 hours after the contacting”. The closest prior art is the reference of Xia (US 2004/0209357 A1; cited on the IDS filed on March 7, 2022), which teaches an in vitro method for contacting a population of human stem cells with an α(1,3)-fucosyltransferase and a fucose donor for enhanced binding to E-selectin (e.g., paragraph 9). Xia discloses determining optimal conditions for in vitro fucosylation, including manganese concentration (e.g., paragraph 50), and discloses only the addition of 10 mM MnCl2 for fucosylation (e.g., paragraph 43). However, according to the specification, the presence of 10 mM Mn++ is shown to cause >95% cell death within 8 hours of fucosylation (specification paragraph 32), and thus treatment using a buffer comprising 10 mM Mn++ would not result in a viability of at least 70% at 24 hours following fucosylation treatment. Moreover, there is no teaching or suggestion in the reference of Xia or any other prior art of record to practice a fucosylation reaction without the input of divalent metal cofactors. Since Xia discloses identifying the optimal concentration of Mn++ for fucosylation and then discloses the addition of only the single concentration of 10 mM MnCl2 for fucosylation, one would not have been motivated to and would not have had a reasonable expectation of success to carry out a fucosylation reaction without the input of divalent metal cofactors. As such, the method of claims 48-67 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656